DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and remarks filed 04/05/2021. 
Claims 1, 10, and 17 were amended. 
Claims 1-24 are now pending. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0243928 A1 to Iddings et al. (hereinafter Iddings) in view of U.S. Patent Application Publication 2010/0120490 A1 to McLaughlin et al. (hereinafter McLaughlin).

Regarding Claim 1, (currently amended) Iddings disclosing a system for presenting an award to a selected player based on a promotional event game outcome that is part of a promotional event after the selected player first being selected based on a first game of chance outcome (¶¶ 0166-0168) comprising:
a server having a transceiver, a processor and a memory, the memory configured with non-transitory machine executable instructions executable by the processor, to generate the promotional event game outcome (figs. 1, 5 promotion server; ¶¶ 43-44 discloses a promotional server operable to facilitate and/or manage a variety of promotion-related activities);
a mobile computing device, for use by the selected player, having a transceiver, a screen, a processor and a memory (fig. 3, mobile devices 305;¶ 132 discloses examples of gaming devices used with the system such as mobile gaming device), the memory configured with non-transitory machine executable instructions executable by the processor, to:
display a promotional event to the selected player on the mobile computing device screen (¶¶ 0186 one or more event(s)/condition(s) have been detected for triggering the presentation of an identified promotional offer.  Accordingly, as shown at (15), the identified promotional offer associated with the detected triggering event(s)/condition(s) may be presented.  According to at least one embodiment, presentation of an identified promotional offer may be displayed on a display screen at the gaming device.  In other embodiments, the identified promotional offer of may be displayed on a mobile device), … and 


However, Iddings does not explicitly disclose: the promotional event including a second game of chance having a promotional event game outcome such that the award is determined by the promotional event game outcome; receive the promotional event game outcome from the server; and present the award to the selected player responsive to the promotional event game outcome.  
In a related invention, McLaughlin discloses presenting a multi-tiered promotional game having a promotional base game component, promotional bonus game component, and a cash giveaway component.  McLaughlin discloses the promotional event including a second game of chance having a promotional event game outcome such that the award is determined by the promotional event game outcome (figs. 5-6, ¶¶ 60-61, 63); receive the promotional event game outcome from the server (figs. 

Regarding Claim 2, and similarly recited Claims 11 and 18, (original) Iddings in view of McLaughlin discloses the system of claim 1, wherein the mobile computing device is tablet computer (Iddings, ¶¶ 39, 53 discloses mobile devices can be PDAs, or tablet PCs). 

Regarding Claim 3, and similarly recited Claim 12, (original) Iddings in view of McLaughlin discloses the system of claim 1, wherein the promotional event includes an electronic wheel-based game of chance (McLaughlin, ¶¶ 30 discloses a wheel based promotional based claim).




Regarding Claim 4, and similarly recited Claims 13 and 19, (original) Iddings in view of McLaughlin discloses the system of claim 1, wherein the promotional event includes an electronic matching game of chance (McLaughlin, ¶¶ 24).

Regarding Claim 5, and similarly recited Claims 14 and 20, (original) Iddings in view of McLaughlin discloses the system of claim 1, wherein the promotional event includes an electronic scratch-off game of chance (McLaughlin, ¶¶ 24).

Regarding Claim 6, and similarly recited Claims 15 and 21, (original) Iddings in view of McLaughlin discloses the system of claim 1, wherein the promotional event includes an electronic pick and win game of chance (McLaughlin, ¶¶ 24).

Regarding Claim 7, and similarly recited Claim 22, (original) Iddings in view of McLaughlin disclose the system of Claim 1, wherein selection of the selected player is a based on a drawing from a plurality of players (McLaughlin, ¶¶ 24).

Regarding Claim 8, and similarly recited Claims 16 and 23, (original) Iddings in view of McLaughlin discloses the system of Claim 1, wherein selection of the selected player does not require a wager by the selected player (McLaughlin, ¶¶ 35, 38, 40).

Regarding Claim 9, and similarly recited Claim 24, (original) Iddings in view of McLaughlin discloses the system of Claim 1, wherein selection of the selected player requires a wager by the selected player (McLaughlin, ¶¶ 60-61).

Regarding Claim 10, (currently amended) Iddings discloses a system for offering a promotional event for a player, and similarly recited Claim 17, comprising:
a remote display configured to receive a signal representing the promotional event (figs. 3, 5, ¶¶ 0186, 217-220 discloses one or more event(s)/condition(s) have been detected for triggering the presentation of an identified promotional offer.  The identified promotional offer of may be displayed on a remote display (such as, for example, on a display of a remote client system connected to the gaming network via the Internet); a remote server (such as, for example, Promotion Server 510) may be provided with direct control of a region at the gaming device display unit (and/or may also be provided with direct control of other display units on the casino floor) for displaying selected promotional offers); and
display at least a portion of the promotional event on the remote display (¶¶ 0186, 217-220 discloses one or more event(s)/condition(s) have been detected for triggering the presentation of an identified promotional offer.  According to at least one embodiment, presentation of an identified promotional offer may be displayed on a display screen at the gaming device.  In other embodiments, the identified promotional offer of may be displayed on a mobile device; The identified promotional offer of may be displayed on a remote display (such as, for example, on a display of a remote client system connected to the gaming network via the Internet); 
a promotional event computing device having a processor, a memory, a screen, and a wireless transceiver (fig. 5, ¶¶ 0186, 216-222), the memory configured with non-transitory machine executable instructions executable by the processor to:
responsive to a trigger event, initiate the promotional event (¶¶ 0186-0187); and
during the promotional event, transmit at least a portion of the promotional event, and any resultant award, to the remote display for display on the remote display, the 

However, Iddings does not explicitly disclose: 
generate a random outcome, the random outcome representing a promotional event outcome;
display the promotional event and the promotional event outcome to the player on the screen of the promotional event computing device;
		award the player a prize, the prize determined by the promotional event outcome. 
In a related invention, McLaughlin discloses: 
generate a random outcome, the random outcome representing a promotional event outcome (figs. 5-6, ¶¶ 60-61, 63); display the promotional event and the promotional event outcome to the player on the screen of the promotional event computing device (figs. 5-6, ¶¶ 60-61, 63); and award the player a prize, the prize determined by the promotional event outcome (figs. 5-6, ¶¶ 60-61, 63). 
Iddings discloses various techniques are disclosed for conducting promotional activities in a casino gaming network.  In at least one embodiment, various incentives and/or promotions may be associated with selected gaming components which are accessible to a given gaming machine.  McLaughlin discloses presenting a multi-tiered promotional game having a promotional base game 

Response to Arguments/Remarks

Applicant’s arguments filed 04/05/2021 have been fully considered.  

As an initial matter, Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims are found to be persuasive. As such, these rejections are hereby withdrawn. 

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims are found to be unpersuasive. Applicant argues that Iddings, although disclosing promotional offers being displayed to a remote display, it does not disclose displaying offers to non-participants via other displays and the mobile computing device simultaneously. Examiner, however, respectfully disagrees.  Iddings discloses in paragraphs [0123]-[0125], an attract mode feature and a player proximity mode feature.  In at least one embodiment, the EGM may enter into Attract mode 404, for example, at times when the EGM is available for game play.  According to specific embodiments, while operating in Attract mode, the EGM may be operable to automatically and/or dynamically present promotional offers which have been generated and/or customized specifically for the Attract mode of operation.  For example, in one embodiment, while operating in Attract mode 404, specific promotional offers may 
of a remote client system connected to the gaming network via the Internet), a cell phone, a PDA, a gaming device, and/or other type display unit in communication with the gaming network” – [0186], [0300]-[0301]. Thus, the promotional offer can be offered to a selected group of players at the casino’s enticing. 


Conclusion
Claims 1-24 are examined above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.